

BUSINESS LOAN AGREEMENT (ASSET BASED)


Principal
$4,000,000.00
Loan Date
12-17-2019
Maturity
12-17-2020
Loan No
18172001
Call / Coll
Account
Officer
LNS
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.







Borrower:
ADDVANTAGE TECHNOLOGIES GROUP INC (TIN: 73-1351610), ADDVANTAGE TRITON LLC (TIN:

81-3651007), NAVE  COMMUNICATIONS COMPANY (TIN: 52-2182495) and ADDVANTAGE
ACQUISITION CORP (TIN: 46-4862341)
1221 E HOUSTON
BROKEN ARROW, OK 74012


Lender:
Vast Bank, N.A. dba Valley National Bank Yale Location

P. O. Box 54639 Tulsa, OK 74155




[image1.jpg]


THIS BUSINESS LOAN AGREEMENT (ASSET BASED) dated December 17, 2019, is made and
executed between ADDVANTAGE TECHNOLOGIES GROUP INC, ADDVANTAGE TRITON LLC, NAVE
COMMUNICATIONS COMPANY and ADDVANTAGE ACQUISITION CORP
("Borrower") and Vast Bank, N.A. dba Valley National Bank ("Lender") on the
following terms and conditions. Borrower has received prior commercial loans
from Lender or has applied to Lender for a commercial loan or loans or other
financial accommodations, including those which may be described on any exhibit
or schedule attached to this Agreement. Borrower understands and agrees that:
(A) in granting, renewing, or extending any Loan, Lender is relying upon
Borrower's representations, warranties, and agreements as set forth in this
Agreement; (B) the granting, renewing, or extending of any Loan by Lender at all
times shall be subject to Lender's sole judgment and discretion; and (C) all
such Loans shall be and remain subject to the terms and conditions of this
Agreement.
TERM. This Agreement shall be effective as of December 17, 2019, and shall
continue in full force and effect until such  time as  all of  Borrower's Loans
in favor of Lender have been paid in full, including principal, interest, costs,
expenses, attorneys' fees, and other fees and charges, or until such time as the
parties may agree in writing to terminate this Agreement.
ADVANCE AUTHORITY. The following person or persons are authorized, except as 
provided  in  this  paragraph,  to  request  advances  and  authorize payments
under the  line of credit  until Lender receives from  Borrower, at Lender's 
address shown above,  written notice of  revocation        of such authority:
JOSEPH E HART, President of ADDVANTAGE TECHNOLOGIES GROUP INC; SCOTT A FRANCIS,
Vice President of ADDVANTAGE TECHNOLOGIES GROUP INC; JOSEPH E HART, President of
ADDVANTAGE TECHNOLOGIES GROUP INC, Manager of ADDVANTAGE TRITON LLC; SCOTT A
FRANCIS, Vice President of ADDVANTAGE TECHNOLOGIES GROUP INC, Manager of
ADDVANTAGE TRITON LLC; JOSEPH E HART, President of NAVE COMMUNICATIONS COMPANY;
SCOTT A FRANCIS, Vice President of NAVE COMMUNICATIONS COMPANY; JOSEPH E HART,
President of ADDVANTAGE ACQUISITION CORP; and SCOTT A FRANCIS, Vice President of
ADDVANTAGE ACQUISITION CORP. along with a monthly Borrowing Base and Loan
Officer's approval.
LINE OF CREDIT. Lender agrees to make Advances to Borrower from time to time
from the date of this Agreement to the Expiration Date, provided the aggregate
amount of such Advances outstanding at any time does not exceed the Borrowing
Base. Within the foregoing limits, Borrower may borrow, partially or wholly
prepay, and reborrow under this Agreement as follows:
Conditions Precedent to Each Advance. Lender's obligation to make any Advance to
or for the account of Borrower under this Agreement is subject to the following
conditions precedent, with all documents, instruments, opinions, reports, and
other items required under this Agreement to be in form and substance
satisfactory to Lender:
(1)
Lender shall have received evidence that this Agreement and all Related
Documents have been duly authorized, executed, and delivered by Borrower to
Lender.

(2)
Lender shall have received such opinions of counsel, supplemental opinions, and
documents as Lender may request.

(3)
The security interests in the Collateral shall have been duly authorized,
created, and perfected with first lien priority and shall be in full force and
effect.

(4)
All guaranties required by Lender for the credit facility(ies) shall have been
executed by each Guarantor, delivered to Lender, and be in full force and
effect.

(5)
Lender, at its option and for its sole benefit, shall have conducted an audit of
Borrower's Accounts, Inventory, books, records, and operations, and Lender shall
be satisfied as to their condition.

(6)
Borrower shall have paid to Lender all fees, costs, and expenses specified in
this Agreement and the Related Documents as are then due and payable.

(7)
There shall not exist at the time of any Advance a condition which would
constitute an Event of Default under this Agreement, and Borrower shall have
delivered to Lender the compliance certificate called for in the paragraph below
titled "Compliance Certificate."

Making Loan Advances. Advances under this credit facility, as well as directions
for payment from Borrower's accounts, may be requested orally or in writing by
authorized persons. Lender may, but need not, require that all oral requests be
confirmed in writing. Each Advance shall be conclusively deemed to have been
made at the request of and for the benefit of Borrower (1)  when credited  to
any deposit  account of Borrower maintained with Lender or (2) when advanced in
accordance with the instructions of an authorized person. Lender, at its option,
may set a cutoff time, after which all requests for Advances will be treated as
having been requested on the next succeeding Business Day. Under no
circumstances shall Lender be required to make any Advance in an amount less
than $1,000.00.
Mandatory Loan Repayments. If at any time the aggregate principal amount of the
outstanding Advances shall exceed the applicable Borrowing Base, Borrower,
immediately upon written or oral notice from Lender, shall pay to Lender an
amount equal to the difference between the outstanding principal balance of the
Advances and the Borrowing Base. On the Expiration Date, Borrower shall pay to
Lender  in full the aggregate unpaid principal amount of all Advances then
outstanding and all accrued unpaid interest, together with all other applicable
fees, costs and charges, if any, not yet paid.
Loan Account. Lender shall maintain on its books a record of account in which
Lender shall make entries for each Advance and such other debits and credits as
shall be appropriate in connection with the credit facility. Lender shall
provide Borrower with periodic statements of Borrower's account, which
statements shall be considered to be correct and conclusively binding on
Borrower unless Borrower notifies Lender to the contrary within thirty (30) days
after Borrower's receipt of any such statement which Borrower deems to be
incorrect.
COLLATERAL. To secure payment of the Primary Credit Facility and performance of
all other Loans, obligations and duties owed by Borrower to Lender, Borrower
(and others, if required) shall grant to Lender Security Interests in such
property and assets as Lender may require. Lender's Security Interests in the
Collateral shall be continuing liens and shall include the proceeds and products
of the Collateral, including without limitation the proceeds of any insurance.
With respect to the Collateral, Borrower agrees and represents and warrants to
Lender:
Perfection of Security Interests. Borrower agrees to execute all documents
perfecting Lender's Security Interest and to take whatever actions are requested
by Lender to perfect and continue Lender's Security Interests in the Collateral.
Upon request of Lender, Borrower will deliver to Lender any and all of the
documents evidencing or constituting the Collateral, and Borrower will note
Lender's interest upon any and all chattel paper and instruments if not
delivered to Lender for possession by Lender. Contemporaneous with the execution
of this Agreement, Borrower will execute one or more UCC financing statements
and any similar statements as may be required by applicable law, and Lender will
file such financing statements and all such similar statements in the
appropriate location or locations. Borrower hereby appoints Lender as its
irrevocable attorney-in-fact for the purpose of executing any documents
necessary to perfect or to continue any Security Interest. Lender may at any
time, and without further authorization from Borrower, file a carbon,
photograph, facsimile, or other reproduction of any financing statement for use
as a financing statement. Borrower will reimburse Lender for all expenses for 
the  perfection, termination, and the continuation of the perfection of Lender's
security interest in the Collateral. Borrower promptly will notify Lender before
any change in Borrower's name including any change to the assumed business names
of Borrower. Borrower also promptly will notify Lender before any change in
Borrower's Social Security Number or Employer Identification Number. Borrower
further agrees to notify Lender in writing prior to any change in address or
location of Borrower's principal governance office or should Borrower merge or
consolidate with any other entity.
Collateral Records. Borrower does now, and at all times hereafter shall, keep
correct and accurate records of the Collateral, all of which records shall be
available to Lender or Lender's representative upon demand for inspection and
copying at any reasonable time. With respect to the Accounts, Borrower agrees to
keep and maintain such records as Lender may require, including without 
limitation  information concerning Eligible Accounts and Account balances and
agings. Records related to Accounts (Receivables) are or will be located at
customers principal place of business. With respect to the Inventory, Borrower
agrees to keep and maintain such records as Lender may require, including
without limitation information concerning Eligible Inventory and records
itemizing and describing the kind, type, quality, and quantity of Inventory,
Borrower's Inventory costs and selling prices, and the daily withdrawals and
additions to Inventory. Records related to Inventory are or will be located at
customers principal place of business. The above is an accurate and complete
list of  all locations at which Borrower keeps or maintains business records
concerning Borrower's collateral.

--------------------------------------------------------------------------------



Loan No: 18172001
BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)


Page 2




[image1.jpg]
Collateral Schedules. Concurrently with the execution and delivery of this
Agreement, Borrower shall execute and deliver to Lender schedules of Accounts
and Inventory and schedules of Eligible Accounts and Eligible Inventory in form
and substance satisfactory to the Lender. Thereafter supplemental schedules
shall be delivered according to the following schedule: With respect to Eligible
Accounts, schedules shall be delivered within 30 days of month end. With respect
to Eligible Inventory, schedules shall be delivered within 30 days of month end.
Representations and Warranties Concerning Accounts. With respect to the
Accounts, Borrower represents and warrants to Lender: (1) Each Account
represented by Borrower to be an Eligible Account for purposes of this Agreement
conforms to the requirements of the definition of an Eligible Account; (2) All
Account information listed on schedules delivered to Lender will be true and
correct, subject to immaterial variance; and (3) Lender, its assigns, or agents
shall have the right at any time and at Borrower's expense to inspect, examine,
and audit Borrower's records and to confirm with Account Debtors the accuracy of
such Accounts.
Representations and Warranties Concerning Inventory. With respect to the
Inventory, Borrower represents and warrants to Lender: (1) All Inventory
represented by Borrower to be Eligible Inventory for purposes of this Agreement
conforms to the requirements of the definition of Eligible Inventory; (2) All
Inventory values listed on schedules delivered to Lender will be true and
correct, subject to immaterial variance;
(3) The value of the Inventory will be determined on a consistent accounting
basis; (4) Except as agreed to the contrary by Lender  in  writing, all Eligible
Inventory is now and at all times hereafter will be in Borrower's physical
possession and shall not be held by others on consignment, sale on approval, or
sale or return; (5) Except as reflected in the Inventory schedules delivered to
Lender, all Eligible  Inventory is now and at all times hereafter will be of
good and merchantable quality, free from defects;  (6)  Eligible Inventory is 
not  now  and will not at any time hereafter be stored with a bailee,
warehouseman, or similar party without Lender's prior written consent, and, in 
such event, Borrower will concurrently at the time of bailment cause any such
bailee, warehouseman, or similar party to issue and deliver   to Lender, in form
acceptable to Lender, warehouse receipts in Lender name evidencing the storage
of Inventory; and (7) Lender, its assigns, or agents shall have the right at any
time and at Borrower's expense to inspect and examine the Inventory and to check
and test the same as to quality, quantity, value, and condition.
MULTIPLE BORROWERS. This Agreement has been executed by multiple obligors who
are referred to in this Agreement individually, collectively and interchangeably
as "Borrower." Unless specifically stated  to the contrary, the  word "Borrower"
as used  in this Agreement,  including  without limitation all representations,
warranties and covenants, shall include all Borrowers. Borrower understands and
agrees that, with or without notice to any one Borrower, Lender may (A) make one
or more additional secured or unsecured loans or otherwise extend additional
credit with respect to any other Borrower; (B) with respect to any other
Borrower alter, compromise, renew, extend, accelerate, or otherwise change one
or more times the time for payment or other terms of any indebtedness, including
increases and decreases of the rate of interest on the indebtedness; (C)
exchange, enforce, waive, subordinate, fail or decide not to perfect, and
release any security, with or without the substitution of new collateral; (D)
release, substitute, agree not to sue, or deal with any one or more of
Borrower's or any other Borrower's sureties, endorsers, or other guarantors on
any terms or in any manner Lender may choose; (E) determine how, when and what
application of payments and credits shall be made on any indebtedness; (F) apply
such security and direct the order or manner of sale of any Collateral,
including without limitation, any non-judicial sale permitted by the terms of
the controlling security agreement or deed of trust, as Lender in its discretion
may determine; (G) sell, transfer, assign or grant participations in all or any
part of the Loan; (H) exercise or refrain from exercising  any rights against
Borrower or others, or otherwise act or refrain from acting; (I) settle or
compromise any indebtedness; and  (J)  subordinate  the payment of all or any
part of any of Borrower's indebtedness to Lender to the payment of any
liabilities which may be due Lender or others.
REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any Indebtedness exists:
Organization. ADDVANTAGE TECHNOLOGIES GROUP INC is a corporation for profit
which is, and at all times shall be, duly organized, validly existing, and in
good standing under and by virtue of the laws of the State of Texas. ADDVANTAGE
TECHNOLOGIES GROUP INC is duly authorized to transact business in the State of
Oklahoma and all other states in which ADDVANTAGE TECHNOLOGIES GROUP INC is
doing business, having obtained all necessary filings, governmental licenses and
approvals for each state in which ADDVANTAGE TECHNOLOGIES GROUP INC is doing
business. Specifically, ADDVANTAGE TECHNOLOGIES GROUP INC is, and at all times
shall be, duly qualified as a foreign corporation in all states in which the
failure to so qualify would have a material adverse effect on its business or
financial condition. ADDVANTAGE TECHNOLOGIES GROUP INC has the full power and
authority to own its properties and to transact the business in which it is
presently engaged or presently proposes to engage. ADDVANTAGE TECHNOLOGIES GROUP
INC maintains an office at 1221 E HOUSTON, BROKEN ARROW, OK 74012. Unless
ADDVANTAGE TECHNOLOGIES GROUP INC has designated otherwise in writing, the
principal office is the office at which ADDVANTAGE TECHNOLOGIES GROUP INC keeps
its books and records including its records concerning the Collateral.
ADDVANTAGE TECHNOLOGIES GROUP INC will notify Lender prior to any change in the
location of ADDVANTAGE TECHNOLOGIES GROUP INC's state of organization or any
change in ADDVANTAGE TECHNOLOGIES GROUP INC's name. ADDVANTAGE TECHNOLOGIES
GROUP INC shall do all things necessary to preserve and to keep in full force
and effect its existence, rights and privileges, and shall comply with all
regulations, rules, ordinances, statutes, orders and decrees of any governmental
or quasi-governmental authority or court applicable to ADDVANTAGE TECHNOLOGIES
GROUP INC and ADDVANTAGE TECHNOLOGIES GROUP INC's business activities.
ADDVANTAGE TRITON LLC is a limited liability company which is, and at all times
shall be, duly organized, validly existing, and in good standing under and by
virtue of the laws of the State of Oklahoma. ADDVANTAGE TRITON LLC is duly
authorized to transact business in  all other states in which ADDVANTAGE TRITON
LLC is doing business, having obtained all necessary filings, governmental
licenses and approvals for each state in which ADDVANTAGE TRITON LLC is doing
business. Specifically, ADDVANTAGE TRITON LLC is, and at all times shall be,
duly qualified as a foreign limited liability company in all states in which the
failure to so qualify would have a material  adverse effect on its business or
financial condition. ADDVANTAGE TRITON LLC has the full power and authority to
own its properties and to transact the business in which it is presently engaged
or presently proposes to engage. ADDVANTAGE TRITON LLC maintains an office at
1221 E HOUSTON, BROKEN ARROW, OK 74012. Unless ADDVANTAGE TRITON LLC has
designated otherwise in writing, the  principal office is the office at which
ADDVANTAGE TRITON LLC keeps its books and records including its records
concerning the Collateral. ADDVANTAGE TRITON LLC will notify Lender prior to any
change in the location of ADDVANTAGE TRITON LLC's state of organization or any
change in ADDVANTAGE TRITON LLC's name. ADDVANTAGE TRITON LLC shall do all
things necessary to preserve and to keep in full force and effect its existence,
rights and privileges, and shall comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority
or court applicable to ADDVANTAGE TRITON LLC and ADDVANTAGE TRITON LLC's
business activities.
NAVE COMMUNICATIONS COMPANY is a corporation for profit which is, and at all
times shall be, duly organized, validly existing, and in good standing under and
by virtue of the laws of the State of Maryland. NAVE COMMUNICATIONS COMPANY is
duly authorized to transact business in the State of Oklahoma and all other
states in which NAVE COMMUNICATIONS COMPANY is doing business, having obtained
all necessary filings, governmental licenses and approvals for each state in
which NAVE COMMUNICATIONS COMPANY is doing business. Specifically, NAVE
COMMUNICATIONS COMPANY is, and at all times shall be, duly qualified as a
foreign corporation in all states in which the failure to so qualify would have
a material adverse effect on its business or financial condition. NAVE
COMMUNICATIONS COMPANY has the full power and authority to own its properties
and to transact the business in which it is presently engaged or presently
proposes to engage. NAVE COMMUNICATIONS COMPANY maintains an office at 1221 E.
HOUSTON ST, BROKEN ARROW, OK 74012. Unless NAVE COMMUNICATIONS COMPANY has
designated otherwise in writing, the principal office is the office at which
NAVE COMMUNICATIONS COMPANY keeps its books and records including its records
concerning the Collateral. NAVE COMMUNICATIONS COMPANY will notify Lender prior
to any change in the location of NAVE COMMUNICATIONS COMPANY's state of
organization or any change in NAVE COMMUNICATIONS COMPANY's name. NAVE
COMMUNICATIONS COMPANY shall do all things necessary to preserve and to keep in
full force and effect its existence, rights and privileges, and shall comply
with all regulations, rules, ordinances, statutes, orders and decrees of any
governmental or quasi-governmental authority or court applicable to NAVE
COMMUNICATIONS COMPANY and NAVE COMMUNICATIONS COMPANY's business activities.
ADDVANTAGE ACQUISITION CORP is a corporation for profit which is, and at all
times shall be, duly organized, validly existing, and in good standing under and
by virtue of the laws of the State of Oklahoma. ADDVANTAGE ACQUISITION CORP is
duly authorized to transact business in all other states in which ADDVANTAGE
ACQUISITION CORP is doing business, having obtained all necessary filings,
governmental licenses and approvals for each state in which ADDVANTAGE
ACQUISITION CORP is doing business. Specifically, ADDVANTAGE ACQUISITION CORP
is, and at all times shall be, duly qualified as a foreign corporation in all
states in which the failure to so qualify would have a material adverse effect
on its business or financial condition. ADDVANTAGE ACQUISITION CORP has the full
power and authority to own its properties and to transact the business in which
it is presently engaged or presently proposes to engage. ADDVANTAGE ACQUISITION
CORP maintains an office at 1221 E. HOUSTON ST, BROKEN ARROW, OK 74012. Unless
ADDVANTAGE
ACQUISITION CORP has designated otherwise in writing, the principal office is
the office at which ADDVANTAGE ACQUISITION CORP keeps its books and records
including its records concerning the Collateral. ADDVANTAGE ACQUISITION CORP
will notify Lender prior to any change in the location of ADDVANTAGE ACQUISITION
CORP's state of organization or any change in ADDVANTAGE ACQUISITION CORP's
name. ADDVANTAGE ACQUISITION CORP shall do all things necessary to preserve and
to keep in full force and effect its existence, rights and privileges, and shall
comply with all regulations, rules, ordinances, statutes, orders and decrees of
any governmental  or quasi-governmental authority or court applicable to
ADDVANTAGE ACQUISITION CORP and ADDVANTAGE ACQUISITION CORP's business
activities.

--------------------------------------------------------------------------------



Loan No: 18172001
BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)


Page 3




[image1.jpg]


Assumed Business Names. Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by Borrower.
Excluding the name of Borrower, the following is a complete list of all assumed
business names under which Borrower does business: None.
Authorization. Borrower's execution, delivery, and performance of this Agreement
and all the Related Documents have been duly authorized by all necessary action
by Borrower and do not conflict with, result in a violation of, or constitute a
default under (1)  any  provision of (a) Borrower's articles of incorporation or
organization, or bylaws, or (b) Borrower's articles of organization or
membership agreements, or (c) any agreement or other instrument binding upon
Borrower or (2)  any law, governmental regulation, court decree, or  order
applicable to Borrower or to Borrower's properties.
Financial Information. Each of Borrower's financial statements supplied to
Lender truly and completely disclosed Borrower's financial condition as of the
date of the statement, and there has been no material adverse change in
Borrower's financial condition subsequent to  the date of the most recent
financial statement supplied to Lender. Borrower has no material contingent
obligations except as disclosed in such financial statements.
Legal Effect. This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when delivered will constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in accordance with their respective terms.
Properties. Except as contemplated by this Agreement or as previously disclosed
in Borrower's financial statements or in writing to Lender and as accepted by
Lender, and except for property tax liens for taxes not presently due and
payable, Borrower owns and has good title to all of Borrower's properties free
and clear of all Security Interests, and has not executed any security documents
or financing statements relating to such properties. All of Borrower's
properties are titled in Borrower's legal name, and Borrower has not used or
filed a financing statement under any other name for at least the last five (5)
years.
Hazardous Substances. Except as disclosed to and acknowledged by Lender in
writing, Borrower represents and warrants that: (1) During the period of
Borrower's ownership of the Collateral, there has been no use, generation,
manufacture, storage, treatment, disposal, release or threatened release of any
Hazardous Substance by any person on, under, about or from any of the
Collateral. (2) Borrower has no knowledge of, or reason to believe that there
has been (a) any breach or violation of any Environmental Laws; (b) any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Collateral by
any prior owners or occupants of any of the Collateral; or (c) any actual or
threatened litigation or claims of any kind by any person relating to such
matters. (3) Neither Borrower nor any tenant, contractor, agent or other
authorized user of  any of  the Collateral  shall use, generate, manufacture,
store, treat, dispose of or release any Hazardous Substance on, under, about or
from any of the  Collateral; and any such activity shall be conducted in
compliance with all applicable federal, state, and local laws, regulations, and
ordinances, including without limitation all Environmental Laws. Borrower
authorizes Lender and its agents to enter upon the Collateral to make such
inspections and tests as Lender may deem appropriate to determine compliance of
the Collateral with this section of the Agreement. Any inspections or tests made
by Lender shall be at Borrower's expense and for Lender's purposes only and
shall not be construed to create any responsibility or liability on the part of
Lender to Borrower or to any other person. The representations and warranties
contained herein are based on Borrower's due diligence in investigating the
Collateral for hazardous waste and Hazardous Substances. Borrower hereby (1)
releases and waives any future claims against Lender for indemnity or 
contribution in  the  event  Borrower becomes liable for cleanup or other costs
under any such laws, and (2) agrees to indemnify, defend, and hold harmless
Lender against any and all claims, losses, liabilities, damages, penalties, and
expenses which Lender may directly or indirectly sustain or suffer resulting
from a breach of this section of the Agreement or as a consequence of any use,
generation, manufacture, storage, disposal, release or threatened release of a
hazardous waste or substance on the Collateral. The provisions of this section
of the Agreement, including the obligation to indemnify and defend, shall
survive the payment of the Indebtedness and the termination, expiration or
satisfaction of this Agreement and shall not be affected by Lender's acquisition
of any interest in any of the Collateral, whether by  foreclosure or otherwise.
Litigation and Claims. No litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against Borrower
is pending or threatened, and no other event has occurred which may materially
adversely affect Borrower's financial condition or properties, other than
litigation, claims, or other events, if any, that have been disclosed to and
acknowledged by Lender in writing.
Taxes.   To the best of Borrower's knowledge, all of Borrower's tax returns and
reports that are or were required to be filed, have been   filed, and all taxes,
assessments and other governmental charges have been paid in full, except those
presently being or to be contested by Borrower in good faith in the ordinary
course of business and for which adequate reserves have been provided.
Lien Priority. Unless otherwise previously disclosed to Lender in writing,
Borrower has not entered into or granted any Security Agreements, or permitted
the filing or attachment of any Security Interests on or affecting any of the
Collateral  directly  or  indirectly  securing repayment of Borrower's Loan and
Note, that would be prior or that may in any way be superior to Lender's
Security Interests and rights in and to such Collateral.
Binding Effect. This Agreement, the Note, all Security Agreements (if any), and
all Related Documents are binding upon the signers thereof, as well as upon
their successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms.
AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:
Notices of Claims and Litigation. Promptly inform Lender in writing of (1) all
material adverse changes in Borrower's financial condition, and (2) all existing
and all threatened litigation, claims, investigations, administrative
proceedings or similar actions affecting Borrower or  any Guarantor which could
materially affect the financial condition of Borrower or the financial condition
of any Guarantor.
Financial Records. Maintain its books and records in accordance with GAAP,
applied on a consistent basis, and permit Lender to examine and audit Borrower's
books and records at all reasonable times.
Financial Statements. Furnish Lender with the following:
Annual Statements. As soon as available, but in no event later than ninety (90)
days after the end of each fiscal year, Borrower's balance sheet and income
statement for the year ended, audited by a certified public accountant
satisfactory to Lender.
Interim Statements. As soon as available, but in no event later than thirty (30)
days after the end of each fiscal quarter, Borrower's balance sheet and profit
and loss statement for the period ended, prepared by Borrower.
All financial reports required to be provided under this Agreement shall be
prepared in accordance with GAAP, applied on a consistent  basis, and certified
by Borrower as being true and correct.
Additional Information. Furnish such additional information and statements, as
Lender may request from time to time.
Insurance. Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may require with respect to Borrower's
properties and operations, in form, amounts, coverages and with insurance
companies acceptable to Lender. Borrower, upon request of Lender, will deliver
to Lender from time to time the policies or certificates of insurance in form
satisfactory to Lender, including stipulations that coverages will not be
cancelled or diminished without at least thirty (30) days prior written notice
to  Lender.  Each  insurance policy also shall include an endorsement providing
that coverage in favor of Lender will not be impaired in any way by any act,
omission or default of Borrower or any other person. In connection with all
policies covering assets in which Lender holds or is offered a security interest
for the Loans, Borrower will provide Lender with such lender's loss payable or
other endorsements as Lender may require.
Insurance Reports. Furnish to Lender, upon request of Lender, reports on each
existing insurance policy showing such information as Lender may reasonably
request, including without limitation the following: (1) the name of the
insurer;  (2)  the risks insured;  (3)  the  amount of the policy; (4) the
properties insured; (5)  the then current property values on the basis of which
insurance has been obtained,  and the manner of determining those values; and
(6) the expiration date of the policy. In addition, upon request of Lender
(however not  more often than annually), Borrower will have an independent
appraiser satisfactory to Lender determine, as applicable, the actual cash value
or replacement cost of any Collateral. The cost of such appraisal shall be paid
by Borrower.
Other Agreements. Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between Borrower  and any other party and
notify Lender immediately in writing of any default in connection with any other
such agreements.
Loan Proceeds. Use all Loan proceeds solely for the following specific purposes:
For business purposes only.
Taxes, Charges and Liens. Pay and discharge when due all of its indebtedness and
obligations, including without limitation all assessments, taxes, governmental
charges, levies and liens, of every kind and nature, imposed upon Borrower or
its properties, income, or profits, prior   to the date on which penalties would
attach, and all lawful claims that, if unpaid, might become a lien or charge
upon any of Borrower's properties, income, or profits. Provided however,
Borrower will not be required to pay and discharge any such assessment, tax,
charge,

--------------------------------------------------------------------------------



Loan No: 18172001
BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)


Page 4




[image1.jpg]
levy, lien or claim so long as (1) the legality of the same shall be contested
in good faith by appropriate proceedings, and  (2)  Borrower  shall have
established on Borrower's books adequate reserves with respect to such contested
assessment, tax, charge, levy, lien, or claim  in accordance with GAAP.
Performance. Perform and comply, in a timely manner, with all terms, conditions,
and provisions set forth in this Agreement, in the Related Documents, and in all
other instruments and agreements between Borrower and Lender. Borrower shall
notify  Lender immediately in  writing of any default in connection with any
agreement.
Operations. Maintain executive and management personnel with substantially the
same qualifications and experience as the present executive and management
personnel; provide written notice to Lender of any change in executive and
management personnel; conduct its business affairs in a reasonable and prudent
manner.
Environmental Studies. Promptly conduct and complete, at Borrower's expense, all
such investigations, studies, samplings and testings as may be requested by
Lender or any governmental authority relative to any substance, or any waste or
by-product of any substance defined as toxic or a hazardous substance under
applicable federal, state, or local law, rule, regulation, order or directive,
at or affecting any  property or any facility owned, leased or used by Borrower.
Compliance with Governmental Requirements. Comply with all laws, ordinances, and
regulations, now or hereafter in effect, of all governmental authorities
applicable to the conduct of Borrower's properties, businesses and operations,
and to the use or occupancy of the Collateral, including without limitation, the
Americans With Disabilities Act.   Borrower may contest in good faith any such
law,  ordinance,   or regulation and withhold compliance during any proceeding,
including appropriate appeals, so long as Borrower has notified Lender in
writing prior to doing so and so long as, in Lender's sole opinion, Lender's
interests in the Collateral are not jeopardized.  Lender may  require Borrower
to post adequate security or a surety bond, reasonably satisfactory to Lender,
to protect Lender's interest.
Inspection. Permit employees or agents of Lender at any reasonable time to
inspect any and all Collateral for the Loan or Loans and Borrower's other
properties and to examine or audit Borrower's books, accounts, and records and
to make copies and memoranda of Borrower's books, accounts, and records. If
Borrower now or at any time hereafter maintains any records (including without
limitation computer generated records and computer software programs for the
generation of such records) in the possession of a third party,  Borrower, upon
request of Lender, shall notify such party to permit Lender free access to such
records at all reasonable times and to  provide Lender with copies of any
records it may request, all at Borrower's expense.
Environmental Compliance and Reports. Borrower shall comply in all respects with
any and all Environmental Laws; not cause or permit to exist, as a result of an
intentional or unintentional action or omission on Borrower's part or on the
part  of any  third party,  on  property owned and/or occupied by Borrower, any
environmental activity where damage may result to the environment, unless such
environmental activity is pursuant to and in compliance with the conditions of a
permit issued by the appropriate federal, state or local governmental
authorities; shall furnish to Lender promptly and in any event within thirty
(30) days after receipt thereof  a copy of any notice, summons,  lien, citation,
directive, letter or other communication from any governmental agency or
instrumentality concerning any intentional or unintentional action or omission
on Borrower's part in connection with any environmental activity whether or not
there is damage to the environment and/or other natural resources.
Additional Assurances. Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loans and to perfect
all Security Interests.
LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Borrower's failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Related
Documents, Lender on Borrower's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on any Collateral and paying all
costs for insuring, maintaining and preserving any Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note or at the highest rate authorized by
law, from the date incurred or paid by Lender to the date of repayment by
Borrower. All such expenses will become a part of the Indebtedness and, at
Lender's option, will (A) be payable on demand;  (B)  be added to  the balance
of the Note and be apportioned among and be payable with any installment
payments to become due during either (1) the term of any applicable insurance
policy; or  (2)  the remaining term of the Note; or  (C)  be treated as a
balloon payment which will be due and payable  at the Note's maturity. If Lender
is required by law to give Borrower notice before or after Lender makes an
expenditure, Borrower agrees that notice sent by regular mail at least five (5)
days before the expenditure is made or notice delivered two (2) days before the
expenditure is made  is sufficient, and that notice within sixty (60) days after
the expenditure is made is reasonable.
NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender:
Indebtedness and Liens. (1) Except for trade debt incurred in the normal course
of business and indebtedness to Lender contemplated by this Agreement, create,
incur or assume indebtedness for borrowed money, including capital leases, (2)
sell, transfer, mortgage, assign, pledge, lease, grant a security interest in,
or encumber any of Borrower's assets (except as allowed as Permitted Liens), or
(3) sell with recourse any of Borrower's accounts, except to Lender.
Continuity of Operations. (1) Engage in any business activities substantially
different than those in which Borrower is presently engaged,
(2)
cease operations, liquidate, merge or restructure as a legal entity (whether by
division or otherwise), consolidate with or acquire any other entity, change its
name, convert to another type of entity or redomesticate, dissolve or transfer
or sell Collateral out of the ordinary course of business, or (3) pay any
dividends on Borrower's stock (other than dividends payable in its stock),
provided, however that notwithstanding the foregoing, but only so long as no
Event of Default has occurred and is continuing or would result from the payment
of dividends, if Borrower is a "Subchapter S Corporation" (as defined in the
Internal Revenue Code of 1986, as amended), Borrower may pay cash dividends on
its stock to its shareholders from time to time in amounts necessary to enable
the shareholders to pay income taxes and make estimated income tax payments to
satisfy their liabilities under federal and state law which arise solely from
their status as Shareholders of a Subchapter S Corporation because of their
ownership of shares of Borrower's stock, or purchase or retire any of Borrower's
outstanding shares or alter or amend Borrower's capital structure.

Loans, Acquisitions and Guaranties. (1) Loan, invest in or advance money or
assets to any other person, enterprise or entity, (2) purchase, create or
acquire any interest in any other enterprise or entity, or (3)  incur  any
obligation as surety  or guarantor other than in  the ordinary course of
business.
Agreements. Enter into any agreement containing any provisions which would be
violated or breached by the performance of Borrower's obligations under this
Agreement or in connection herewith.
CESSATION OF ADVANCES. If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds if:
(A) Borrower or any Guarantor is in default under the terms of this Agreement or
any of the Related Documents or any other agreement that Borrower or any
Guarantor has with Lender;  (B)  Borrower or any Guarantor dies, becomes
incompetent or becomes insolvent, files a petition in bankruptcy or similar
proceedings,  or is adjudged a bankrupt; (C) there occurs a material adverse
change in Borrower's financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan; or (D) any
Guarantor seeks, claims or otherwise attempts to limit, modify or  revoke such
Guarantor's guaranty of the Loan or any other loan with Lender; or (E) Lender in
good faith deems itself insecure, even though no Event of Default shall have
occurred.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future. 
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by   law. Borrower authorizes Lender, to
the extent permitted by applicable law, to charge or setoff all sums owing on
the Indebtedness against any and all such accounts.
DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:
Payment Default. Borrower fails to make any payment when due under the Loan.
Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement  or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's or any Grantor's property or Borrower's or
any Grantor's ability to repay the Loans or perform their respective obligations
under this Agreement or any of the Related Documents.

--------------------------------------------------------------------------------



Loan No: 18172001
BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)


Page 5




[image1.jpg]
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout,  or  the  commencement of any proceeding under any bankruptcy
or insolvency laws by or against Borrower.
Defective Collateralization. This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any 
other method, by  any creditor  of Borrower  or by any  governmental agency 
against any collateral  securing the  Loan.    This  includes  a garnishment 
of  any of  Borrower's accounts,  including  deposit accounts,  with Lender. 
However,  this  Event of  Default shall  not apply if there is a good faith
dispute by Borrower as to the validity or reasonableness of the claim which is
the basis  of  the creditor  or  forfeiture proceeding and if Borrower gives
Lender written notice of the creditor or forfeiture proceeding and deposits with
Lender monies or            a surety bond for the  creditor or forfeiture
proceeding,  in an amount determined by  Lender, in its  sole  discretion, as 
being an adequate    reserve or bond for the dispute.
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.
Change in Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of the Loan
is impaired.
Insecurity. Lender in good faith believes itself insecure.
Right to Cure. If any default, other than a default on Indebtedness, is curable
and if Borrower or Grantor, as the case may be, has not been given a notice of a
similar default within the preceding twelve (12) months, it may be cured if
Borrower or Grantor, as the case may be,    after Lender sends written notice to
Borrower or Grantor, as the case may be, demanding cure of such default: (1)
cure the default within  ten (10) days; or (2) if the cure requires more than
ten (10) days, immediately initiate steps which Lender deems  in  Lender's 
sole  discretion to be sufficient to cure the default and thereafter continue
and complete all reasonable and necessary steps sufficient to produce compliance
as soon as reasonably practical.
EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur, except where
otherwise provided in this Agreement or the Related Documents, all commitments
and obligations of Lender under this Agreement or the Related Documents or any
other agreement immediately will terminate (including any obligation to make
further Loan Advances or disbursements), and, at Lender's option, all
Indebtedness immediately will become due and payable, all without notice of any
kind to Borrower, except that in the case of an Event of Default of the type
described in the "Insolvency" subsection above, such acceleration shall be
automatic and not optional. In addition, Lender shall have all the rights and
remedies provided in the Related Documents or available at law, in equity, or
otherwise. Except as may be prohibited by applicable law, all of Lender's rights
and remedies shall be cumulative and may be exercised singularly or
concurrently. Election by Lender to pursue any remedy shall not exclude pursuit
of any other remedy, and an election to make expenditures or to take action to
perform an obligation of Borrower or of any Grantor shall not affect Lender's
right to declare a default and to exercise its rights and remedies.
NON-USE FEE. Quarterly non-use fee of 25 basis points.
FIXED CHARGE COVERAGE RATIO REQUIREMENT. A fixed charge coverage ratio of 1.25:1
is required and will be tested annually beginning 09/30/2020. Fixed Charge
Coverage Ratio to be defined as follows: EBITDA plus capital contributions, plus
non-cash expenses, plus on-time expenses, less total distributions, divided by
principal and interest payments on all outstanding debt, plus capital
expenditures (CAPEX).
ADDITIONAL INDEBTEDNESS REQUIREMENT. Any additional indebtedness require
approval from Vast Bank N.A. d/b/a Valley National Bank.
MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:
Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties  as to the matters set forth
in this Agreement. All prior and contemporaneous representations and discussions
concerning such matters  either are included in this document or do not
constitute an aspect of the agreement of the parties.  Except as may be
specifically set forth  in this Agreement, no conditions precedent or
subsequent, of any kind whatsoever, exist with respect to Borrower's obligations
under this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.
Attorneys' Fees; Expenses. Borrower agrees to pay upon demand all of Lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Agreement. Lender
may hire or pay someone else to help enforce this Agreement, and Borrower shall
pay the costs and expenses of such enforcement. Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy  proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Borrower also
shall pay all court costs and such additional fees as may be directed by the
court.
Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.
Consent to Loan Participation. Borrower agrees and consents to Lender's sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender. Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such matters. 
Borrower additionally waives any and all notices of sale of participation
interests, as well as all notices of any repurchase  of such participation
interests. Borrower also agrees that the purchasers of any such participation
interests will be considered as the absolute owners of such interests in the
Loan and will have all the rights granted under the participation agreement or 
agreements governing the sale of such participation interests. Borrower further
waives all rights of offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower's obligation under the Loan irrespective of the failure or insolvency
of any holder of any interest in the Loan. Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal claims  or  defenses that Borrower may have against
Lender.
Governing Law. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Oklahoma without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender in the State of Oklahoma.
Choice of Venue. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of TULSA County, State of Oklahoma.
Joint and Several Liability. All obligations of Borrower under this Agreement
shall be joint and several, and all references to Borrower shall mean each and
every Borrower. This means that each Borrower signing below is responsible for
all obligations in this Agreement. Where any one or more of the parties is a
corporation, partnership, limited liability company or similar entity, it is
not  necessary for Lender to  inquire into the powers of any of the officers,
directors, partners, members, or other agents acting or purporting to  act on 
the  entity's  behalf, and any obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed under this Agreement.
No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or  any  other right. A waiver by Lender of a provision
of this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement.   No prior waiver by Lender, nor any course of   dealing
between Lender and Borrower, or between Lender and any Grantor, shall constitute
a waiver of any of Lender's rights or of any of Borrower's or any Grantor's
obligations as to any future transactions.  Whenever the consent of Lender is
required under this Agreement,  the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.
Notices.  To the extent permitted by applicable law, any notice required to be
given under this Agreement shall be given in writing, and   shall be effective
when actually delivered, when actually received by telefacsimile (unless
otherwise required by law), when deposited with   a nationally recognized
overnight courier, or, if mailed, when deposited in the United States mail, as
first class, certified or registered mail postage prepaid, directed to the
addresses shown near the beginning of this Agreement. Any party may change its
address for notices

--------------------------------------------------------------------------------



Loan No: 18172001
BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)


Page 6




[image1.jpg]
under this Agreement by giving formal written notice to the other parties,
specifying that the purpose of the notice is to change the party's address. For
notice purposes, Borrower agrees to keep Lender informed at all times of
Borrower's current address.  To  the  extent  permitted by applicable law, if
there is more than one Borrower, any notice given by Lender to any Borrower is
deemed to be notice given   to all Borrowers.
Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any person or
circumstance, that finding shall not make the offending provision illegal,
invalid, or unenforceable as to any other person or circumstance. If feasible,
the offending provision shall be considered modified so that it becomes legal,
valid and enforceable. If the offending provision cannot be so modified, it
shall be considered deleted from this Agreement. Unless otherwise required by
law, the illegality, invalidity, or unenforceability of any provision of this
Agreement shall not affect the legality, validity or enforceability of any other
provision of this Agreement.
Subsidiaries and Affiliates of Borrower. To the extent the context of any
provisions of this Agreement makes it appropriate, including without limitation
any representation, warranty or covenant, the word "Borrower" as used in this
Agreement shall include all of Borrower's subsidiaries and affiliates.
Notwithstanding the foregoing however, under no circumstances shall this
Agreement be construed to require Lender to make any Loan or other financial
accommodation to any of Borrower's subsidiaries or affiliates.
Successors and Assigns. All covenants and agreements by or on behalf of Borrower
contained in this Agreement or any Related Documents shall bind Borrower's
successors and assigns and shall inure to the benefit of Lender and its
successors and assigns. Borrower shall not, however, have the right to assign
Borrower's rights under this Agreement or any  interest therein, without the 
prior  written  consent of Lender.
Survival of Representations and Warranties. Borrower understands and agrees that
in extending Loan Advances, Lender is relying on all representations,
warranties, and covenants made by Borrower in this Agreement or in any
certificate or other instrument delivered by Borrower to Lender under this
Agreement or the Related Documents. Borrower further agrees that regardless of
any investigation made by Lender, all such representations, warranties and
covenants will survive the extension of Loan Advances and delivery to Lender of
the Related Documents, shall be continuing in nature, shall be deemed made and
redated by Borrower at the time each Loan Advance is made, and shall remain in
full force and effect until such time as Borrower's Indebtedness shall be paid
in full, or until this Agreement shall be terminated in the manner provided
above, whichever is the last to occur.
Time is of the Essence. Time is of the essence in the performance of this
Agreement.
Waive Jury. All parties to this Agreement hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.
DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code. Accounting
words and terms not otherwise defined in this Agreement shall have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date of this Agreement:
Account. The word "Account" means a trade account, account receivable, other
receivable, or other right to payment for goods sold or services rendered owing
to Borrower (or to a third party grantor acceptable to Lender).
Account Debtor. The words "Account Debtor" mean the person or entity obligated
upon an Account.
Advance. The word "Advance" means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower's behalf under the terms and conditions of this
Agreement.
Agreement. The word "Agreement" means this Business Loan Agreement (Asset
Based), as this Business Loan Agreement (Asset Based) may be amended or modified
from time to time, together with all exhibits and schedules attached to this
Business Loan Agreement (Asset Based) from time to time.
Borrower. The word "Borrower" means ADDVANTAGE TECHNOLOGIES GROUP INC,
ADDVANTAGE TRITON LLC, NAVE
COMMUNICATIONS COMPANY and ADDVANTAGE ACQUISITION CORP and includes all
co-signers and co-makers signing the Note and all their successors and assigns.
Borrowing Base. The words "Borrowing Base" mean, as determined by Lender from
time to time, the lesser of (1)  $4,000,000.00  or (2)  the sum of (a) 80.000%
of the aggregate amount of Eligible Accounts (not to exceed in corresponding
Loan amount based on Eligible Accounts $4,000,000.00), plus (b) 25.000% of the
aggregate amount of Eligible Inventory (not to exceed in corresponding Loan
amount based on Eligible Inventory $4,000,000.00).
Business Day. The words "Business Day" mean a day on which commercial banks are
open in the State of Oklahoma.
Collateral. The word "Collateral" means all property and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security  interest,  mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor's lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment intended as a security device, or any other security or
lien interest whatsoever, whether created by law, contract, or otherwise. The
word Collateral also includes without limitation all collateral described in the
Collateral section of this Agreement.
Eligible Accounts. The words "Eligible Accounts" mean at any time, all of
Borrower's Accounts which contain selling terms and conditions acceptable to
Lender. The net amount of any Eligible Account against which Borrower may borrow
shall exclude all returns, discounts, credits, and offsets of any nature. Unless
otherwise agreed to by Lender in writing, Eligible Accounts do not include:
(1)
Accounts with respect to which the Account Debtor is member, employee or agent
of Borrower.

(2)
Accounts with respect to which the Account Debtor is a subsidiary of, or
affiliated with Borrower or its shareholders, officers, or directors.

(3)
Accounts with respect to which goods are placed on consignment, guaranteed sale,
or other terms by reason of which the payment by the Account Debtor may be
conditional.

(4)
Accounts with respect to which the Account Debtor is not a resident of the
United States, except to the extent such Accounts are supported by insurance,
bonds or other assurances satisfactory to Lender.

(5)
Accounts with respect to which Borrower is  or may become liable to the Account
Debtor for goods sold or services rendered by  the Account Debtor to Borrower.

(6)
Accounts which are subject to dispute, counterclaim, or setoff.

(7)
Accounts with respect to which the goods have not been shipped or delivered, or
the services have not been rendered, to the Account Debtor.

(8)
Accounts with respect to which Lender, in its sole discretion, deems the
creditworthiness or financial condition of the Account Debtor to be
unsatisfactory.

(9)
Accounts of any Account Debtor who has filed or has had filed against it a
petition in bankruptcy or an application for relief under any provision of any
state or federal bankruptcy, insolvency, or debtor-in-relief acts; or who has
had appointed a trustee, custodian, or receiver for the assets of such Account
Debtor; or who has made an assignment for the benefit of creditors or has become
insolvent    or fails generally to pay its debts (including its payrolls) as
such debts become due.

(10)
Accounts with respect to which the Account Debtor is the United States
government or any department or agency of the United States.

(11)
Accounts which have not been paid in full within 90 days from the invoice date.
The entire balance of any Account of any single Account Debtor will be
ineligible whenever the portion of the Account which has not been paid within 90
days from the invoice date is  in excess of 5.000% of the total amount
outstanding on the Account.

(12)
That portion of the Accounts of any single Account Debtor which exceeds 10.000%
of all of Borrower's Accounts.

(13)
Borrowing Base is limited to 80% of eligible A/R of Subsidiaries Nave
Communications Company and ADDvantage Triton LLC.

Eligible Inventory. The words "Eligible Inventory" mean, at any time, all of
Borrower's Inventory as defined below, except:
(1)
Inventory which is not owned by Borrower free and clear of all security
interests, liens, encumbrances, and claims of third parties.

(1)


--------------------------------------------------------------------------------



Loan No: 18172001
BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)


Page 7




[image1.jpg]
(2)
Inventory which Lender, in its sole discretion, deems to be obsolete, unsalable,
damaged, defective, or unfit for further processing.



(3)
Work in progress.

(4)
A 25% borrowing allowance is available for ADDvantage Triton LLC and Nave
Communications Company.

Environmental Laws. The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq.,  the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.
Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Agreement in the default section of this Agreement.
Expiration Date. The words "Expiration Date" mean the date of termination of
Lender's commitment to lend under this Agreement.
GAAP. The word "GAAP" means generally accepted accounting principles.
Grantor. The word "Grantor" means each and all of the persons or entities
granting a Security Interest in any Collateral for the Loan, including without
limitation all Borrowers granting such a Security Interest.
Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Loan.
Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.
Hazardous Substances. The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when  improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.
Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.
Inventory. The word "Inventory" means all of Borrower's raw materials, work in
process, finished goods, merchandise, parts and supplies,  of every kind and
description, and goods held for sale or lease or furnished under contracts of
service in which Borrower now has or hereafter acquires any right, whether held
by Borrower or others, and  all documents of title, warehouse receipts, bills of
lading, and  all  other documents of every type covering all or any part of the
foregoing. Inventory includes inventory temporarily out of Borrower's custody 
or possession and all returns on Accounts.
Lender. The word "Lender" means Vast Bank, N.A. dba Valley National Bank, its
successors and assigns.
Loan. The word "Loan" means any and all loans and financial accommodations from
Lender to  Borrower whether now or  hereafter  existing, and however evidenced,
including without limitation those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.
Note. The word "Note" means the Note dated December 17, 2019 and executed by
ADDVANTAGE TECHNOLOGIES GROUP INC, ADDVANTAGE TRITON LLC, NAVE COMMUNICATIONS
COMPANY and ADDVANTAGE ACQUISITION CORP in the principal amount of
$4,000,000.00, together with all renewals of, extensions of, modifications of,
refinancings of, consolidations of, and substitutions for the   note or credit
agreement.
Permitted Liens. The words "Permitted Liens" mean (1) liens and security
interests securing Indebtedness owed by Borrower to Lender;
(2)
liens for taxes, assessments, or similar charges either not yet due or being
contested in good faith; (3) liens of materialmen,  mechanics, warehousemen, or
carriers, or other like liens arising in the ordinary course of business and
securing obligations which are not yet delinquent; (4) purchase money liens or
purchase money security interests upon or in any property acquired or held by
Borrower in the ordinary course of business to secure indebtedness outstanding
on the date of this Agreement or permitted to be incurred under the paragraph of
this  Agreement titled "Indebtedness and Liens";  (5)  liens and security
interests which, as  of the date of this Agreement,   have been disclosed to and
approved by the Lender in writing; and (6) those liens and security interests
which in the aggregate constitute  an immaterial and insignificant monetary
amount with respect to the net value of Borrower's assets.

Primary Credit Facility. The words "Primary Credit Facility" mean the credit
facility described in the Line of Credit section of this Agreement.
Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Loan.
Security Agreement. The words "Security Agreement" mean and include without
limitation any agreements, promises, covenants, arrangements, understandings or
other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest.
Security Interest. The words "Security Interest" mean, without limitation, any
and all types of collateral security, present and future,  whether in the form
of a lien, charge, encumbrance, mortgage, deed of trust, security deed,
assignment, pledge, crop pledge, chattel mortgage, collateral chattel mortgage,
chattel trust, factor's lien, equipment trust, conditional sale, trust receipt,
lien  or title retention  contract, lease or consignment intended as a security
device, or any other security or lien interest whatsoever whether created by
law, contract, or otherwise.

--------------------------------------------------------------------------------



Loan No: 18172001
BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)


Page 8




[image1.jpg]


BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT (ASSET BASED) AND BORROWER AGREES TO ITS TERMS. THIS BUSINESS LOAN
AGREEMENT (ASSET BASED) IS DATED DECEMBER 17, 2019.


BORROWER:




/s/ Joseph E. Hart
 

ADDVANTAGE TECHNOLOGIES GROUP INC


By:  JOSEPH E HART, President of ADDVANTAGE TECHNOLOGIES GROUP INC




ADDVANTAGE TRITON LLC




/s/ Joseph E. Hart
 

ADDVANTAGE TECHNOLOGIES GROUP INC, Manager of ADDVANTAGE TRITON LLC


By:  JOSEPH E HART, President of ADDVANTAGE TECHNOLOGIES GROUP INC




/s/ Joseph E. Hart
 

NAVE COMMUNICATIONS COMPANY


By:  JOSEPH E HART, President of NAVE COMMUNICATIONS COMPANY



/s/ Joseph E. Hart

 

ADDVANTAGE ACQUISITION CORP


By:  JOSEPH E HART, President of ADDVANTAGE ACQUISITION CORP


LENDER:



/s/ Lauren Smith

 

VAST BANK, N.A. DBA VALLEY NATIONAL BANK




By:  Lauren Smith, Vice President





--------------------------------------------------------------------------------